Citation Nr: 0312334	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to restoration of a 20 percent rating for an 
undiagnosed illness manifested by chronic fatigue and 
sweating.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966, and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 RO decision which reduced the 
veteran's rating from 20 to 0 percent for an undiagnosed 
illness manifested by chronic fatigue and sweating. 


FINDINGS OF FACT

1.  In May 1997, the veteran underwent a VA examination and 
it was noted that he had not missed any work because of his 
symptoms (of fatigue and sweating) and was able to work 17 to 
18 hour days for 4 to 5 days.

2.  By a June 1997 RO decision, the veteran's 20 percent 
rating for an undiagnosed illness manifested by chronic 
fatigue and sweating was continued.

3.  In August 1998, the veteran underwent a VA examination 
and it was noted that he continued to work long days, working 
a total of 60 to 90 hours per week; there were no indications 
that his fatigue and sweating interfered with his employment.

4.  Evidence establishing improvement in the veteran's 
undiagnosed illness was not of record at the time of the 
March 1999 rating decision which reduced the veteran's rating 
from 20 to 0 percent as of July 1, 1999.  




CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for an 
undiagnosed illness manifested by chronic fatigue and 
sweating have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
1991); 38 C.F.R.  §§ 3.105, 3.317, 3.344, 4.88(b), Diagnostic 
Code 6354 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1962 to 
September 1966, and from November 1990 to May 1991. 

By a January 1996 RO decision, service connection for an 
undiagnosed illness manifested by chronic fatigue and 
sweating was granted, and a 20 percent evaluation was 
assigned as of November 2, 1994.  

At a May 1997 VA examination, it was noted that the veteran 
complained of sweating and fatigue while sitting or walking, 
which occurred once or twice per day.  He also said his 
symptoms occurred at nighttime.  While working, he said, he 
was fatigued and had to push himself to complete 8 hours of 
work.  He said his condition was worse when he worked 17 to 
18 hour days for 4 or 5 days.  On occasion, he said, he 
nearly fell asleep while driving.  He also said he had not 
missed any work due to his symptoms, and had not sought a 
physician's care for his complaints.  Following an 
examination, it was opined that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder (or residuals thereof) relating to the 
veteran's complaints of chronic fatigue and sweating except 
for abnormal lung function which was most likely secondary to 
significant tobacco use.  It was noted that the veteran had 
not missed any work because of his symptoms and had 
apparently been able to work 17 to 18 hour days for 4 to 5 
days.

By a June 1997 RO decision, a 20 percent rating was continued 
for the veteran's undiagnosed illness.  

Wage and hour statements reflect that the veteran worked 
between 25 and 45 hours per week in 1998. 

An August 1998 VA examination report shows that the veteran 
reported working in the field of construction and field 
maintenance.  He said he worked 10 hour days, and completed 
60 to 90 hour weeks.  After 2 hours of driving, he said, he 
felt tired; however, he said he was able to keep going for 10 
hours per day from Monday through Saturday.  He said if he 
sat still he would fall asleep for 30 to 60 minutes.  He said 
he never fell asleep while driving, and drove 250 to 300 
miles at a time, and slept 5 to 7 hours per night.  It was 
noted that his complaints included chronic fatigue and 
sweating.  He related he had no "get-up-and-go."  While 
sleeping, he said, he awakened on and off.  He said his 
condition had not changed since the last examination.  The 
assessments were chronic fatigue and sweating.  It was noted 
that:  the veteran had a job requiring very long hours of 
hard work; he spent a lot of time driving back and forth to 
his job; and he had only one day off per week.  He said he 
had never had any accidents caused by sleeping even when 
driving 250 to 300 miles at various times of the day.  It was 
pointed that it was not unreasonable for the veteran to feel 
worn out given his schedule and occupation.  It was noted 
that the veteran's condition was not significant if it did 
not cause him to fall asleep while driving.  It was noted 
that the veteran's description of sweating sounded like a 
normal reaction. 

In an October 1998 statement, the veteran indicated he was no 
longer working in the field of construction. 

By an October 1998 RO decision, it was proposed that the 
veteran's rating be reduced from 20 to 0 percent, effective 
July 1, 1999, for an undiagnosed illness manifested by 
chronic fatigue and sweating.  The veteran was properly 
notified of the proposed reduction.

In a November 1998 VA Form, the veteran indicated he had 
worked from May 28, 1997, to July 30, 1998, as a flagger, 
laborer, and operator.  He said the daily and weekly hours he 
worked were variable. 

By a March 1999, the RO reduced the veteran's rating from 20 
to 0 percent, effective July 1, 1999, for an undiagnosed 
illness manifested by chronic fatigue and sweating.

At an April 2000 RO hearing, the veteran testified that he 
broke out into sweats all of the time --  day and night.  He 
said he was constantly tired.  He said he had not sought 
treatment because he was told that there was not much that 
could be done to improve his condition.  He said he was not 
taking any medication.  He related that he had worked in a 
variety of construction positions and worked between 35 and 
45 hours.  He said his job exhausted him. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C. F. R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claim.  Further, there is no 
prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefit sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Restoration of Rating Criteria

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  The Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any 
evaluation reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any evaluation-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) also establish that there must be 
improvement before an evaluation is reduced.  The Court has 
restored evaluations when VA has failed to consider whether 
there is improvement.

VA regulations also provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the 
regulations provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e),(h).

Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran's undiagnosed illness which is manifested by 
chronic fatigue and sweating is rated by analogy to chronic 
fatigue syndrome.  Pursuant to 38 C.F.R. § 4.88b, Diagnostic 
Code 6354, chronic fatigue syndrome is rated 10 percent 
disabling when there are debilitating fatigue and cognitive 
impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
waxes and wanes, but results in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by medication.  A 20 percent 
disability evaluation is warranted for debilitating fatigue 
and cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  For the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  Id. at Note.

Restoration of a 20 percent Rating

A review of the claims file shows that the veteran underwent 
a VA examination in May 1997, during which he complained of 
sweating and fatigue while sitting or walking, and also at 
nighttime.  He indicated he had not missed any work due to 
his symptoms, and had not sought a physician's care for his 
complaints.  Following an examination, it was opined that 
there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder (or residuals 
thereof) relating to the veteran's complaints of chronic 
fatigue and sweating except for abnormal lung function which 
was most likely secondary to significant tobacco use.  It was 
observed that the veteran had not missed any work because of 
his symptoms and had apparently been able to work 17 to 18 
hour days for 4 to 5 days.

By a June 1997 RO decision, a 20 percent rating was continued 
for the veteran's undiagnosed illness.  Although a future 
examination was scheduled, the RO specifically determined to 
continue the evaluation because the symptoms had not 
increased in severity.  Rather, than stating that the 
condition had improved, the RO determined that it may be 
subject to improvement and that the evaluation was not to be 
considered permanent.

In August 1998, the veteran underwent another VA examination.  
During this examination, the veteran complained of fatigue 
and sweating, but similarly reported that he was working very 
long hours.  Specifically, he said, he typically worked 60 to 
90 hours per week, and took one day off per week.  Following 
an examination, the examiner commented that the veteran's 
feelings of fatigue etc. were not unreasonable given his 
schedule and occupation.  It was opined that the veteran's 
condition was not significant.  

By a March 1999 RO decision, the veteran's rating for an 
undiagnosed illness was reduced from 20 to 0 percent as of 
July 1, 1999.  (It is noted that the veteran was afforded due 
process.  38 C.F.R. § 3.105.)  His rating has since remained 
at 0 percent.  

The decision to reduce the veteran's rating from 20 to 0 
percent was improper as the evidence on file does not 
demonstrate that the veteran's condition improved.  In this 
regard it is noted that both the May 1997 and August 1998 VA 
examinations similarly show that despite the veteran's 
complaints of sweating and fatigue, he was working extremely 
long hours and had not missed any work due to his service-
connected undiagnosed illness.  In essence, the veteran's 
condition, as described in the May 1997 and August 1998 VA 
examination reports, is essentially identical.  

A rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  Regulations 
also provide that reexamination disclosing improvement will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c).

The Board finds that the RO improperly reduced the veteran's 
rating to 0 percent as of July 1, 1999, for an undiagnosed 
illness.  This reduction was improper given the lack of 
evidence (described above) showing improvement.  Restoration 
of a 20 percent rating for an undiagnosed illness manifested 
by chronic fatigue and sweating is granted. 

The Board does not address whether the June 1997 decision to 
continue the evaluation was clearly and unmistakably 
erroneous or whether the evaluation may be reduced on the 
difference of opinion.  




ORDER

Restoration of a 20 percent rating for an undiagnosed illness 
manifested by chronic fatigue and sweating is granted. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

